Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The following amendment to claim 1 is solely to correct an informality.  In particular, the leading bond in the term “-C(=O)R12” in the definition of R11 in claim 1 of the amendment filed 05/25/2022 should be underlined since it is new relative to issued claim 1.  Accordingly, claim 1 is rewritten as follows:
1.	(Amended)  A compound according to Formula (III):
    PNG
    media_image1.png
    320
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    642
    media_image2.png
    Greyscale

 R11 is independently selected from CN, -C(=O)R12, and tetrazolyl;

    PNG
    media_image3.png
    50
    553
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338. The examiner can normally be reached Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991     
   
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991